Citation Nr: 0821903	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1967 to May1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from February 2003 and March 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, that denied 
service connection for PTSD.  The claim was subsequently 
transferred to the RO in St. Petersburg, Florida.  

In March 2001, the veteran submitted his claim for service 
connection for PTSD.  A March 2003 rating decision denied 
service connection for PTSD.  That same month, the veteran 
submitted a Notice of Disagreement on the denial of service 
connection for PTSD, and in January 2004, the RO issued the 
veteran a statement of the case (SOC) on that issue.  In the 
veteran's February 2004 substantive appeal, he indicated that 
the issue he was appealing was the denial of service 
connection for PTSD.  The veteran was diagnosed with 
depressive disorder on VA examination in October 2006, and 
the examiner offered an opinion on the etiology of that 
disorder.  While that disorder was discussed in the RO's 
January 2007 supplemental statement of the case, the 
veteran's claim for service connection was for PTSD only.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  PTSD and 
depression are distinctly separate disorders; PTSD is 
classified as an anxiety disorder while depression is a mood 
disorder.  Therefore, a claim for service connection for a 
depressive disorder is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's claimed inservice stressor has been 
verified. 

2.  The veteran does not have PTSD due to any incident or 
event in military service.  




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2001 and March 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
again in March 2007, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records from the 1990s to 2006.  The 
veteran submitted a letter from a private examiner regarding 
treatment.  In addition, he was afforded a VA medical 
examination in October 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The RO 
attempted to obtain records from the private clinician who 
submitted a letter to VA; however, although the RO requested 
in January 2004 that the veteran complete, sign and return to 
VA a VA Form 21-4142 so that VA could request records from 
the private clinician, the veteran did not return the 
required forms to the RO to enable the RO to request such 
records.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).




In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In Zarycki v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) set forth the analytical framework 
and line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD.  6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v.  
Brown, 5 Vet. App. 60 (1993).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required. If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  




With respect to element (3) of 38 C.F.R. § 3.304(f), credible  
supporting evidence that a claimed in-service stressor  
actually occurred, The Court  has held in Suozzi v. Brown, 10 
Vet. App. 307 (1997) that an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure, and that corroboration 
of every detail is not required.  See also Pentecost v. 
Principi, 16 Vet. App.  124 (2002).  The finding as to 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in- service stressors are a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  

The veteran has claimed as his stressor that a friend of his 
was killed during his tour and that he witnessed his friend's 
death at the hands of the enemy on January 3, 1969.  The 
veteran also reports that he was exposed to constant mortar 
and rocket attacks since his duties as an infantryman put him 
in constant danger.  He stated that he participated in 
numerous combat missions and was temporarily attached to the 
1st Battalion.  (See, March 2003 NOD and March 2004 
substantive appeal).  The RO found that the veteran served in 
Vietnam from April 27, 1968 to May 21, 1969.  It was noted 
that he was attached to HqCo of the 7th Marine Regiment, 1st 
Marine Division and served as a Rifleman as documented in the 
veteran's personnel file.  The RO obtained information from 
the U.S. Marine Corps which confirmed the death of the 
veteran's friend on January 3, 1969 in Quang Nam Province, 
Vietnam.  It was noted that the soldier who was killed was 
assigned to the 3rd Marine Amphibious Force as a Rifleman at 
the time of his death.  The RO noted that as of mid-1968, 
HqCo of the 7th Marine Regiment, 1st Marine Division was 
located in Da Nang, Vietnam, just north of Quang Nam 
Province, and that it is reasonable to assume that the 
veteran and the soldier who was killed served together at 
some point, especially considering the policy of the Marine 
Corps of utilizing mixed units in Vietnam.  Thus the 
veteran's stressor was conceded.  As such, element (3) of 38 
C.F.R. § 3.304(f) is satisfied.  

Service medical records, including the veteran's August 1967 
enlistment examination report and his May 1969 separation 
examination report, do not show any treatment for PTSD.  In a 
November 2001 letter from the clinical director of a private 
facility, it was stated that the veteran was continuing to be 
treated for PTSD which was an Axis I diagnosis.  Axis IV 
stressors were noted to be estrangement of family of origin, 
relationship stress, severe underemployment and severe 
financial stress.  

VA outpatient treatment records show diagnoses of PTSD.  
(See. e.g., VA records of April 2003, October 2004, September 
2005, October 2005, January 2006, and May 2006).  The veteran 
also has been diagnosed with depression, major depressive 
disorder and unipolar disorder.  (See, e.g.  VA records of 
June 2001, August 2001, November 2001, March 2002, September 
2002, March 2003, August 2003, January 2004, April 2004, July 
2004, September 2004, October 2004, and November 2004).  

On VA examination in October 2006, the examiner reviewed the 
claims file and provided a detailed history for the veteran.  
The veteran was examined and depressive disorder was 
diagnosed.  Axis IV listed problems with primary support 
group, divorced/single living, poor social support and 
financial difficulties.  It was stated that the veteran met 
the DSM-IV stressor criterion, but that veteran did not meet 
the DSM-V criteria for a diagnosis of PTSD.   

The evidence indicates that the veteran has been diagnosed as 
having PTSD, major depressive disorder, depressive disorder, 
and unipolar disorder.  The VA examiner in October 2006 found 
that the veteran did not have PTSD.
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The Board has a duty to assess the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or 



pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the 
opinion offered, the degree of certainty provided, and the 
qualifications and expertise of the examiner.  See generally 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The October 2006 VA examination findings are deemed more 
probative than the findings on VA outpatient treatment 
records or the finding by the private clinician noted above.  
The preponderance of the evidence indicates that the veteran 
does not have PTSD.  The outpatient records that include 
diagnoses of PTSD did not indicate that the diagnosis was in 
accordance with DSM-IV.  The private letter diagnosed PTSD 
related to stressors not associated in anyway with service, 
and specific treatment and/or examination records have not 
been received from this agency.  The October 2006 VA 
examiner, who specifically considered the criteria from DSM-
IV, indicated that the veteran does not meet the criteria for 
a diagnosis of PTSD under DSM-IV.  Since his diagnosis 
considered DSM-IV and is in greater detail than the ones that 
report PTSD, and since the examiner also considered 
information from the veteran's claims folder in his 
examination, his opinion is considered more probative.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include  
their thoroughness and detail, whether they discussed why  
contrary opinions were not persuasive, and the opinion- 
writer's access to relevant records).  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Since the preponderance of the evidence indicates that the 
veteran does not have PTSD, service connection is not 
warranted for PTSD.  As the preponderance of the 



evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


